               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

ROBERT ALLEN CUSTARD,                        )
                                             )
                    Petitioner,              )
                                             )
vs.                                          )         No. CIV-19-540-C
                                             )
JOSEPH ALLBAUGH,                             )
                                             )
                    Respondent.              )

                                       ORDER

      This matter is before the Court on the Report and Recommendation entered by

United States Magistrate Judge Bernard M. Jones on June 27, 2019. The Court file

reflects that no party has objected to the Report and Recommendation within the time limits

prescribed; however, on July 16, 2019, Petitioner paid the $5.00 filing fee, rendering the

Magistrate Judge’s recommendation moot.

      Accordingly, the Report and Recommendation (Dkt. No. 6) of the Magistrate Judge

is adopted in part. Because the filing fee has now been paid, the case is once again

committed to the Magistrate Judge under the initial Order of Referral.

      IT IS SO ORDERED this 23rd day of July, 2019.
